In the interpretation of a written instrument, some parts of which are ambiguous or obscure, it is advisable to go to those parts, if any, which are plain for light as to the meaning of the rest, rather than to those parts which are doubtful for darkness with which to overshadow that which before was sufficiently plain.
The disposition by this testator of the life interest in his estate, both real and personal, is clear and explicit. It is given to his wife Sally; and I think the confused and doubtful provisions with respect to the remainder should be governed and receive their construction from that preceding clause rather than the reverse.
This is said to be the main question in the case, and is the only question, so far as I can see. My opinion is, that by the will the accumulations upon the personal estate go to the heirs of Sally Smith.
SMITH, J. The bequest to his wife for life gave her the use of the real and personal property. The income therefrom would belong to her. The remaining provisions of the will do not, in my opinion, over come this conclusion of the law; and the accumulations of this property during her life must be distributed as her estate.
Case discharged. *Page 157